NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued October 15, 2009
                                 Decided January 5, 2010

                                          Before

                            KENNETH F. RIPPLE, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 09‐1132 
                                               Appeal from the United States District
ANGELA D. LUSTER,                              Court for the Eastern District of Wisconsin.
    Plaintiff‐Appellant,

                   v.                          No. 07‐CV‐1009

MICHAEL J. ASTRUE,
Commissioner of the Social Security            Rudolph T. Randa, 
Administration,                                Judge.
     Defendant‐Appellee.

                                        O R D E R

        Angela Luster applied for Supplemental Security Income benefits, claiming that
since December 5, 2003, she has not been able to work because of depression, high blood
pressure, Hepatitis C, a bone disease, and pain.  An administrative law judge found that
although Luster has a severe combination of impairments, her residual functional capacity
allows for light work.  Accordingly, the ALJ determined that Luster was not disabled.  The
district court upheld the ALJʹs determination.  On appeal, Luster argues that the ALJ should
have given controlling weight to her treating physician who opined that she could not work
a full day.  But because that opinion was based on Luster’s complaints of pain, the
No. 09‐1132                                                                                Page 2

credibility of which the ALJ permissibly questioned, and not on objective clinical evidence,
the ALJ need not have deferred to the opinion, and we therefore affirm.

                                       BACKGROUND

       Only two witnesses testified before the ALJ.  Luster, who was 50 years old and not
working at the time of her hearing, testified about her pain and its effect on her.  She stated
that every day she experiences pain all over her body, can walk only about half a block
without getting short of breath, can sit continuously for about twenty to thirty minutes, can
stand for about one‐half hour, and can lift about ten pounds.  She takes prescribed
medication to combat the pain.  The other witness to testify was a vocational expert.  The
expert stated that there were jobs that accommodate someone with Lusterʹs background (a
GED and limited work history) and who had a residual functional capacity for low‐stress
and light or sedentary work.

        The ALJ received written evaluations of Luster’s physical and mental abilities. 
Lusterʹs treating physician, M. Anjum Razzaq, M.D., completed three work‐capacity
evaluations.  His conclusions were based on Luster’s complaints of her pain.  Razzaq opined
that Luster could continuously sit for about two hours, and could continuously stand for
fifteen minutes, but that in an eight‐hour day the total time that Luster could stand or sit
was about two hours.  In addition, Razzaq’s notations from Luster’s office visits indicate
that her muscles had “mild to moderate tenderness.”  The record also contains three mental
evaluations by other professionals.  Although Luster had some noted mental deficiencies,
these evaluations concluded that she was capable of sustaining simple, low‐stress, routine
work.  In addition to these evaluations, the record contains numerous other physician notes
from Luster’s visits to Razzaq and other doctors.

       The parties do not dispute that Luster’s other medical records document
impairments for chest pain (secondary to anxiety), fibromyalgia, hypertension, Hepatitis C,
and depression with anxiety.  These records also describe clinical tests suggesting numerous
other possible ailments as well, but either omit a definitive diagnosis or do not explain
whether they impair Luster’s ability to work.1  In addition, the record contains Razzaqʹs




       1
         The other ailments include leiomyomas that protrude over the external uterine
surface, ventricular hypertrophy and mild to moderate diastolic dysfunction, minor stenosis
at the left renal artery, possible gout, a bone spur, possible small vessel disease, calcification
in the aorta and other vessels, an aneurysm, small kidney cysts, pleural thickening,
tendinitis, and possible ischemic disease.
No. 09‐1132                                                                                 Page 3

notes of possible conditions, but they do not cite any clinical tests that verify these
possibilities.2 

       The ALJ conducted the five‐step analysis required under 20 C.F.R. § 416.920(a).  At
step two the ALJ found a severe combination of impairments consisting of chest pain,
fibromyalgia, hypertension, Hepatitis C, and depression with anxiety.  But, after
determining Lusterʹs residual functional capacity at step four, he found, at step five, that
adequate employment was available even accounting for her limitations.  In reaching this
conclusion, the ALJ ruled that Razzaqʹs opinion that Luster cannot work a full day should
not be given controlling weight because it was based solely on Luster’s less than credible
complaints and had no other clinical support.  The district court affirmed these rulings.

                                           ANALYSIS

       This court will affirm the ALJʹs denial of disability benefits so long as the decision is
not based on legal error and is supported by substantial evidence, meaning ʺsuch relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.ʺ  Nelms v.
Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009) (quoting Richardson v. Perales, 402 U.S. 389, 401
(1971)); Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).  The ALJ must build an accurate
and logical bridge between the evidence and his conclusions, and this court must confine its
review to those reasons that the ALJ supplies for the decision.  Getch v. Astrue, 539 F.3d 473,
480 (7th Cir. 2008); Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002).  If an ALJʹs decision
contains inadequate evidentiary support or a cursory analysis of the issues, this court will
reverse.  Lopez, 336 F.3d at 539.

        Luster principally argues that the ALJ erred because he did not give controlling
weight to the opinion of her treating physician, Razzaq, that she could never work a full
day.  A treating physicianʹs opinion is entitled to controlling weight so long as it is
supported by objective medical evidence and is consistent with other substantial evidence
in the record.  See 20 C.F.R. § 404.1527(d)(2); Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008);
Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004).  But an ALJ may reject a treating
physicianʹs opinion in the absence of such objective evidence or if substantial evidence in
the record contradicts the physicianʹs findings.  20 C.F.R. § 404.1527(d)(2); Gudgel v.
Barnhart, 345 F.3d 467, 470 (7th Cir. 2003).  When an ALJ discounts the opinion of the
treating physician, the ALJ must articulate good reason for doing so.  20 C.F.R.
§ 404.1527(d)(2); see Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007).  This court upholds


       2
        Razzaq’s notes refer to “CVA,” “History of CVA,” “gastritis,” “menorrhagia,”
”arthralgia,” “bilateral lower extremity pain,” and “hip pain.” 
No. 09‐1132                                                                                 Page 4

all but the most patently erroneous reasons for discounting a treating physicianʹs
assessment.  See Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir. 2001).  

        Here, the ALJ provided good reasons for discounting Razzaqʹs conclusions.  The ALJ
explained that Razzaq never supported Luster’s claimed inability to work a full day with
clinical findings or diagnostic tests; Razzaq merely recorded Lusterʹs complaints about her
self‐described limitations.  In particular, upon his physical examinations of Luster, Razzaq
did not find objective factors for the pain that Luster said prevented her from working. 
Razzaq found only ʺmild to moderate tendernessʺ of her muscles.  Razzaq failed to reconcile
the objective signs of moderate pain, and Lusterʹs management of her pain through
medication, with his more extreme conclusion that Luster could not tolerate more than two
hours of standing or two hours of sitting in an eight‐hour period.  This unexplained
inconsistency supports the ALJʹs conclusion to discount Razzaq’s opinion on the ground
that he merely repeated Lusterʹs self‐reported symptoms without acknowledging the
objective evidence to the contrary.  See Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008).

        In addition, the notes that Razzaq made referring to other possible conditions do not
justify his conclusion that Luster could not work because they, too, lack clinical support. 
For example, his notes about ʺCVAʺ and ʺHistory of CVAʺ (presumably a reference to a
cerebral stroke, STEDMANʹS MEDICAL DICTIONARY 2330 (27th Ed. 2000)), are devoid of any
clinical foundation.  In fact, as verified by Lusterʹs counsel at the hearing, Razzaq never
diagnosed Luster with having had a stroke.  And even after a CT scan revealed no sign of a
cerebral stroke, Razzaq puzzlingly continued to note ʺCVAʺ in Lusterʹs records.  The
absence of clinical testing, coupled with contrary objective evidence, regarding Razzaqʹs
notations undermine their reliability. 

        Luster next argues that the ALJ erred in determining her residual functional capacity
by ignoring evidence of her other ailments that did have clinical support, such as conditions
footnoted above.  But Luster did not meet her burden of proving the effect of these maladies
on her ability to work.  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000); 20 C.F.R. § 404.1512
(ʺyou must furnish medical and other evidence that we can use to reach conclusions about
your medical impairment(s) and, if material to the determination of whether you are blind or
disabled, its effect on your ability to workʺ) (emphasis added).  Nothing in the record explains
how these ailments affect her capacity to work and hold a job.  For instance, nowhere does
Luster explain the effect of ʺmild to moderate diastolic dysfunctionʺ such that the ALJ could
build the ʺlogical bridgeʺ from the ailment to the conclusion that it precludes employment. 
See Jeralds v. Richardson, 445 F.2d 36, 38‐39 (7th Cir. 1971) (despite evidence showing
existence of medical conditions, claim failed because ʺno showing was made . . . that these
conditions rendered Plaintiff disabledʺ).
No. 09‐1132                                                                              Page 5

        Last, Luster argues that the ALJ impermissibly discounted the credibility of Lusterʹs
subjective claims about her ongoing pain and inability to work.  “We defer to an ALJʹs
credibility determination and shall overturn it only if it is ‘patently wrong.’”  Prochaska v.
Barnhart, 454 F.3d 731, 738 (7th Cir. 2006).  Reviewing courts therefore should rarely disturb
an ALJʹs credibility determination, unless that finding is unreasonable or unsupported.  See
Sims v. Barnhart, 442 F.3d 536, 538 (7th Cir. 2006).”  Getch, 539 F.3d at 483.   This case is no
exception.  Luster believes that if the ALJ had accepted all of the medical evidence, he
would have found her testimony credible.  But, as noted above, the burden was on Luster to
show that her claimed maladies precluded gainful activity.  Clifford, 227 F.3d at 868; 20
C.F.R. § 404.1512.  She did not do this, and as such the ALJ was not wrong in concluding
that her claimed limitations were not supported by the evidence in her medical records.

                                       CONCLUSION

       For the foregoing reasons, the district courtʹs judgment upholding the decision of the
ALJ is AFFIRMED.